Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.766 Page 1 of 21

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

TEOKA S. WILLIAMS,

Plaintiff,

VS.

BEAUMONT HEALTH SYSTEM,

Defendant.

Julie A. Gafkay (P53680)
GAFKAY LAW, PLC
Attorneys for Plaintiff

175 S. Main Street
Frankenmuth, Michigan 48734
(989) 652-9240
jgafkay@gafkaylaw.com
Attorney for Plaintiff

Case No. 2:18-cv-12522-VAR-MKM

Hon. Victoria A. Roberts
Hon. Mona K. Majzoub

Regan K. Dahle (P53975)
Michael R. Griffie (P79836)
BUTZEL LONG, PC

301 East Liberty, Suite 500
Ann Arbor, Michigan 48104
(734) 995-3110

dahle@butzel.com
griffie@butzel.com

Attorneys for Defendant Beaumont
Health System

DEFENDANT’S MOTION TO CERTIFY ORDER FOR
INTERLOCUTORY APPEAL AND FOR STAY OF PROCEEDINGS

Defendant Beaumont Health System (“Beaumont”), by its undersigned

counsel, Butzel Long, a professional corporation, respectfully requests that this

Court certify for interlocutory appeal its August 26, 2019 Opinion and Order (the

“Order”) [ECF No. 35] pursuant to 28 U.S.C. § 1292, or otherwise amend that Order

to authorize Beaumont to file an application for interlocutory appeal. Beaumont

further requests that if the Court grants the relief requested, it issue a stay of all

IDETROIT\0000060301077 11992995. v2-9/30/19
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.767 Page 2 of 21

proceedings until Beaumont has exhausted the interlocutory appeal process,
pursuant to Fed.R.Civ.P. 62(d).

Beaumont relies on the facts and legal argument in the accompanying Brief in
support of this Motion.

On September 24, 2019, Defendant sought, but did not obtain, concurrence in
the relief sought in this Motion. Defendant explained the basis for its motion in
seeking concurrence.

WHEREFORE, Defendant Beaumont Health System respectfully requests
that this Court certify for interlocutory appeal its August 26, 2019 Opinion and
Order, or otherwise amend that Order to authorize Beaumont to file an application
for interlocutory appeal. Beaumont further requests that if the Court grants the relief
requested, it issue a stay of all proceedings until Beaumont has exhausted the
interlocutory appeal process.

Respectfully submitted,

/s/ Regan K. Dahle
Butzel Long, P.C.

Regan K. Dahle (P53975)
Michael R. Griffie (P79836)
301 East Liberty, Suite 500
Ann Arbor, Michigan 48104
(734) 995-3110

dahle@butzel.com
griffie@butzel.com

Attorneys for Defendant
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.768 Page 3 of 21

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

TEOKA S&S. WILLIAMS,
Plaintiff,

VS.

BEAUMONT HEALTH SYSTEM,

Defendant.

Julie A. Gafkay (P53680)
GAFKAY LAW, PLC
Attorneys for Plaintiff

175 S. Main Street
Frankenmuth, Michigan 48734
(989) 652-9240
jgafkay@gafkaylaw.com
Attorney for Plaintiff

Case No. 2:18-cv-12522-VAR-MKM

Hon. Victoria A. Roberts
Hon. Mona K. Majzoub

Regan K. Dahle (P53975)
Michael R. Griffie (P79836)
BUTZEL LONG, PC

301 East Liberty, Suite 500
Ann Arbor, Michigan 48104
(734) 995-3110

dahle@pbutzel.com
griffie@butzel.com

Attorneys for Defendant Beaumont Health
System

 

DEFENDANT’S BRIEF IN SUPPORT OF
MOTION TO CERTIFY ORDER FOR
INTERLOCUTORY APPEAL AND FOR STAY OF PROCEEDINGS
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.769 Page 4 of 21

TABLE OF CONTENTS

CONCISE STATEMENT OF THE ISSUES PRESENTED o..............ccccecescccssesseessessscarsesnecs ill
CONTROLLING OR MOST APPROPRIATE AUTHORITY ............cccc:cccsssssssssessssessaeeseseee iv
APNE ee reenter eae eterna mee gee ee eee ee een renner ener re ere ter ererenn treet nate rere l
STATEMENT OF FACTS... cccesccssssesssessssssssseessnsaescnssevesnsseseacsesesasscacacsesanessvesaeseseensasenscaeaseces 1
STANDARD OF REVIEW .......c cc scssssssscsssssesesecnnesensonsessesssesecessessassesesssasscsvsesesenesascesssssevsseseanres 4
ARGUMENT ...........c:ccccsescssssecssssssssonsnesessseensesensavsssnavacssseessuassnssesesesesesuseseaeecseneseseseasseaseuanecsesesceres 5

I, The Disputed Questions of Law Are Controlling, .................:.:0:ccsecscesseereseeeees 5

Il. There is Substantial Ground for Difference of Opinion as to

the Questions on Appeal. ..........:..cccccsssssccssccsssssersssesseressccssesucesussetscsasesscasessceresenssavssenses 7

III. An Appeal Will Materially Advance the Ultimate Termination

Of this Litigation 0.0.0.0... cc ccsssssssesseeessssssseesssersesssaeaserescesessessessotensesssscnseseessssuncnesensesess 13
OO OUIN sccaxancoxsexorss us wasa mc mesctnaece isan SEs Yi OME RS EEEEEI) LESS SRP SLT ERNTANAUARR STE KEEoo NER RRTTNS 14

il
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.770 Page 5 of 21

CONCISE STATEMENT OF THE ISSUES PRESENTED

I, Should this Court certify for interlocutory appeal the question of
whether Plaintiff had direct evidence of discrimination sufficient
to defeat Beaumont’s motion for summary judgment, even
though Plaintiff had no evidence that any employee of Beaumont
made or wrote a statement that required a conclusion that
Beaumont intentionally discriminated against Plaintiff because
of her race?

Beaumont answers, “Yes.”

II. Should this Court certify for interlocutory appeal the question of
whether Plaintiff presented sufficient evidence to defeat
Beaumont’s motion for summary judgment that she suffered an
adverse employment action under Title VII of the Civil Rights
Act of 1964 or the Elliott-Larsen Civil Rights Act, even though
Plaintiff suffered no loss of pay or benefits or experienced any
material change to the terms and conditions of her employment?

Beaumont answers, “Yes.”

ili
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.771 Page 6 of 21

CONTROLLING OR MOST APPROPRIATE AUTHORITY

Cases
Amini v Oberlin Coll, 440 F.3d 350 (6" Cir. 2006).......ccsscsssssssssscessscsessossussessresesuessecsessesnssaesnecavens 9
Anittl, 440. F.3d at: 359 ss ccsissiascssesevsevvevevsiveractacesesousavvo rns sennsidinbakctasisidsasieiesassurianamnnenrananenvnransnenoranonae 9
Bowman v. Shawnee State Uniy., 220 F.3d 456, 462 (6th Cir.2000).......cccccssssessscorsescsrerseseserersees 7
Chaney v. Plainfield Healthcare Center, 612 F.3d 908, 910 (7th Cir. 2010).....c.scccsecsessssescssssnene 13
City of Dearborn v. Comcast of Michigan, II, Inc., 2008 WL 5084203 at *3 (E.D. Mich Nov. 24,
2008)... csesesesesseresesesescersecssosovescsesssessvssesessesssessusescassenssuscssvassenssensssseuesevasessssssseacasecsersvaravacueesenees ,
Crane v. Mary Free Bed Rehab. Hosp., 634 Fed. App’x 518, 519 (6th Cir. 2015)...c.cccsesssesen 12
Eagan v. CSX Transp., Inc., 294 F. Supp. 2d 911, 916 (E.D. Mich. 2003).......csccccsssecssseseesessseeres 8
Fabela v. Socorro Independent School District, 329 F.3d 409 (5th Cir. 2003)......c.ccccscsssescesseoeeeee 9
Fabela, 329 F.3d 409, 415 (Sth Cir, 2003) ..........cscssscsescsssssssssssecssscssssssscsssscsveceessvscavacsesenevsvesusaaes 9
Ferrill vy, The Parker Group, Inc., 168 F.3d 468, 472 (11th Cir. 1999) ......ccscsssssssesssessesssrsssesees 12
In re Trump, 874 F.3d 948, 951 (6! Cir, 2017) .csssesssscsssssssscserssssssessesntccsscusssessssnussussnessessnecsessneence 4
HOPE PPR, BIS EB: BE GBD. cccxncccvenersewsansnvsswyp ani cenecenaateaepuiinanteynaaassinsassius 0 spss sVaaNetnesctaitin 8
Marotta v, Ford Motor Co., 119 F. Supp. 3d 676, 694 (E.D, Mich. 2015) .......ccsscsssssssessseseerseeeee 13
McCrary v. Oakwood Healthcare, Inc., 170 F. Supp. 3d 981, 988-89 (E.D. Mich. 2016).......... 1]
Michael v Caterpillar Fin Services Corp, 496 F. 3d 584, 593 (6" Cir, 2007). ...ccscscsssssscesesssesseeees 7
Newsome v Young Supply Co, 873 F Supp 2d 872, 878 (ED Mich, 2012) (citations omitted) .. 13
Newsome v. Young Supply Co., 873 F. Supp. d 872, 875-76 (E.D. Mich. 2012).....scsssseseeceseeeeee 6
Patterson v. UPMC South Hills Health System Home Health, L.P., No. 03-89, 2005 WL
6720844 (W.D. Pa. May 15, 2005)........sccsssccscscesssssesesseesrsessesvevssessssssucscessnsaeevesseneesessees 11, 12
Venters v. City of Delphi, 125 F.3d 956 (7" Cir, 1997) ....cscscsssssscsssessscsssssscsessesessvarsesssessseecaceseae 10
Statutes
26 LLB. § L282 wnswccomnvesnscassmce manna vereutennemnanieverennie wesieORNN MEER ESARRANG EIR 10

iv
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.772 Page 7 of 21

INTRODUCTION

In August 26, 2019, this Court entered an Opinion and Order denying
Defendant Beaumont Health System’s (“Beaumont”) Motion for Summary
Judgment (the “Order”). [ECF No. 35] In the Order, this Court held that Plaintiff
had proffered direct evidence of intentional discrimination sufficient to create a
genuine issue of material fact. This Court also held that Plaintiff suffered an adverse
employment action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq. (“Title VII”) and the Elliott-Larsen Civil Rights Act, M.C.L. 37.2101
et seq. (“Elliott-Larsen) and, thus, could prove a prima facie case of race
discrimination.

The Court’s ruling as to both of these issues involves controlling questions of
law. Further, there is a substantial disagreement of opinion in this jurisdiction as to
the resolution of these issues. And finally, an immediate appeal from this Court’s
Order disposing would materially advance the ultimate termination of this litigation.
For those reasons, Beaumont seeks certification of these issues for interlocutory
appeal.

STATEMENT OF FACTS

For purposes of this Motion, the following facts are material:

l. At 11:30 PM on November 2, 2017, Plaintiff began her shift at

Beaumont’s Dearborn Hospital. That evening, Plaintiff was responsible for

l
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.773 Page 8 of 21

providing care for six patients, including the Patient in Room 881, Bed #2 (the
“Patient”). (Exhibit 1, Plaintiff's Deposition, p. 30)

2, At approximately 4:48 AM, the Patient got up to use the bathroom and
lost her footing. The Patient became upset when Plaintiff caught her from falling:

When pt stood up nurse noticed the pt losing her balanced [sic] so rn

gently but quickly grabbed pt by her left arm to prevent the pt from

falling. Pt then yelled, “I want a different nurse.”
(Exhibit 2, 4:48 AM Progress Note)

3. Plaintiffs supervisor that evening was Assistant Clinical Manager,
Crystal Fell Kopriva (“Kopriva”). Plaintiff reported the incident to Kopriva.

4. Kopriva met with the Patient, who complained about Plaintiff's
attitude. (Exhibit 3, Crystal Kopriva Deposition, pp. 29-30)

5. About 15 minutes after Kopriva met with the Patient, Plaintiff entered
another Progress Note: “RN now removed from caring for patient by assistant
manager. Advised not to enter room any more [sic].” (Exhibit 2, 5:02 AM Progress
Note)

6. | Kopriva did relieve Plaintiff from providing in-person care for the

Patient for the remaining few hours of Plaintiff's shift and asked Olivia Moylan,

another nurse, to fill-in. (Exhibit 3, pp. 34-36)
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.774 Page 9 of 21

7. Although Plaintiff did not go into the Patient’s room for the last few
hours of her shift, she did assist Moylan with caring for the Patient by getting the
Patient socks, a heating pad and water. (Exhibit 1, p. 58)

8. Kopriva has made nursing reassignments in the past for the following
reasons:

. .. there are circumstances where the patient says they don’t like the

nurse that they have, they don’t like their attitude. And in that case more

often than not there is going to be friction between the RN and the

patient regardless, so to nip it in the bud, we will give that patient a

different nurse; sometimes it’s because of gender, sometimes it’s

religious issues, sometimes the patient wants a previous nurse they had.
(Exhibit 3, pp. 32-33)

9. At 5:35 AM, 33 minutes after Plaintiff documented the nursing
reassignment and 22 minutes after she documented Kopriva’s meeting with the
Patient and the nursing switch, Plaintiff entered a final Progress Note for the Patient:
“Pt can be heard from the hallway, ‘I do Not [sic] want that black bitch taking care
of me.”” (Exhibit 2, 5:10 AM Progress Note, Created by Plaintiff at 5:35 AM)

10. Kopriva acknowledges that when Plaintiff approached her about the
Patient’s concerns, Plaintiff told her that she overheard the Patient call her “a black
bitch.” (Exhibit 3, p. 30)

11. Plaintiff never heard Kopriva tell anyone, including Plaintiff, that she

changed the Patient’s nursing assignment because of Plaintiffs race. (Exhibit 1, p.

119). And Plaintiff admits that she is the only one who noted in the Patient’s records

3
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.775 Page 10 of 21

that the Patient did not want a black nurse and that no one at Beaumont instituted a
ban on black caregivers for the Patient. (/d. at 121.)

12. Plaintiff filed suit against Beaumont for race discrimination under 42
U.S.C. § 1981, Title VII, and Elliott-Larsen.

13. Beaumont filed a Motion for Summary Judgment on May 16, 2019.
[ECF No. 29]

14. This Court issued an Opinion and Order Denying Summary Judgment
(the “Order”) on August 26, 2019.

15. As discussed below, this Court decided two questions of law in the

Order that are the appropriate subject for interlocutory appeal.

STANDARD OF REVIEW

28 U.S.C. § 1292 permits interlocutory appeals:

When a district judge, in making in a civil action an order not otherwise
appealable under this section, shall be of the opinion that such order
involves a controlling question of law as to which there is substantial
ground for difference of opinion and that an immediate appeal from the
order may materially advance the ultimate termination of the litigation,
he shall so state in writing in such order.

28 U.S.C. § 1292, emphasis added. When the district court is of the opinion that
the above-factors have been met, the district court shall permit a party to appeal a

non-final order. Jn re Trump, 874 F.3d 948, 951 (6" Cir. 2017).
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.776 Page 11 of 21

ARGUMENT

In denying Beaumont’s motion for summary judgment, this Court held that
Kopriva’s reassignment of the Patient after learning that the Patient allegedly called
Plaintiff a “black bitch,” was direct evidence of discrimination. (ECF No. 35, Page
ID 735) There are substantial grounds for a difference of opinion as to this holding.
In fact, no court in this jurisdiction has held that this type of evidence, which is non-
discriminatory on its face, can be direct evidence of discrimination. This Court also
held that Plaintiff suffered an adverse employment action under Title VII and Elliott-
Larsen. (ECF No. 35, Page ID 737) Again, there are substantial grounds for a
difference of opinion as to this holding, because courts in this jurisdiction have
explicitly held that a short-term reassignment is not an actionable adverse
employment action under either Title VII or Elliott-Larsen, as a matter of law.

Interlocutory appeal is appropriate here because this Court decided two
controlling questions of law on which there is a substantial disagreement of opinion.
An immediate appeal from this Court’s decision as to those questions of law would
materially advance the ultimate termination of this litigation, in that a successful
appeal would bring this case to a close without the time and expense of trial.

I. The Disputed Questions of Law Are Controlling.

There is a “low bar for a determination that a question of law is “controlling”

in the context of a motion for certification under § 1292(b).” Newsome v. Young
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.777 Page 12 of 21

Supply Co., 873 F. Supp. 2d 872, 875-76 (E.D. Mich. 2012) (citations omitted). In
fact, “[a]ll that must be shown in order for a question to be controlling is that
resolution of the issue on appeal could materially affect the outcome of the litigation
in the district court.” /d. The two questions of law that Beaumont will submit to the
Sixth Circuit Court of Appeals are controlling, because their resolution in
Beaumont’s favor would lead to a dismissal of at least two of the three counts in
Plaintiff's Complaint.

First, Beaumont will ask the Court of Appeals to reverse this Court’s finding
that the alleged statements made by the Patient and Plaintiff to Kopriva, coupled
with Kopriva’s assignment of the Patient’s care to Moylan, are direct evidence of
discrimination. Plaintiff can prove her claims of discrimination under Title VII,
Elliott-Larsen and § 1981 in one of two ways: either with direct evidence or with
circumstantial evidence. Plaintiff waived her claim of discrimination based on
circumstantial evidence. (ECF No. 35, Page ID 733). Therefore, because Plaintiff
is relying solely on alleged direct evidence of discrimination to prove her claims, if
the Court of Appeals agrees with Beaumont that Plaintiff did not proffer direct
evidence of discrimination, all three of Plaintiff's claims must be dismissed because
Plaintiff will have no admissible evidence of discriminatory intent.

Second, Beaumont will seek reversal of this Court’s holding that Plaintiff's

several-hour reassignment amounted to an adverse employment action under Title
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.778 Page 13 of 21

VII and Elliott-Larsen. In order to establish a prima facie case of discrimination
under those statutes, Plaintiff must prove that she suffered an adverse employment
action. Michael v Caterpillar Fin Services Corp, 496 F. 3d 584, 593 (6" Cir. 2007).
If the Court of Appeals agrees with Beaumont that Plaintiff did not suffer an adverse
employment action, as a matter of law, Plaintiff would not be able to prove even a
prima facie case of discrimination and Counts II and III of her Complaint would be
dismissed.

To conclude, the issues of law that Beaumont will submit to the Court of
Appeals are controlling, because their resolution in Beaumont’s favor will result in
a dismissal of Plaintiff's Complaint. For that reason, an interlocutory appeal as to
those issues is warranted.

Il. There is Substantial Ground for Difference of Opinion as to the Questions
on Appeal.

A “substantial ground for difference of opinion” exists when: (1) the question
is difficult, novel, and either a question on which there is little precedent or one
whose correct resolution is not substantially guided by previous decisions; (2) the
question is difficult and of first impression; (3) a difference of opinion exists within
the controlling circuit; or (4) the circuits are split on the question. City of Dearborn
v. Comcast of Michigan, II, Inc., 2008 WL 5084203 at *3 (E.D. Mich. Nov. 24,

2008) (Case attached at Exhibit 4); citing Eagan v. CSX Transp., Inc., 294 F. Supp.
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.779 Page 14 of 21

2d 911, 916 (E.D, Mich. 2003). An issue is novel “where reasonable jurists might
disagree on an issue’s resolution.” Jn re Trump, 874 F.3d at 952.

There is substantial ground for a difference of opinion as to the question of
whether Plaintiff presented direct evidence of discrimination; in fact, it is likely a
case of first impression in this jurisdiction. Beaumont was unable to locate a single
case where a court found that evidence not explicitly demonstrating a defendant’s
discriminatory bias was direct evidence of discrimination, as this Court held it was
in this case.

Similarly, there is substantial grounds for a difference of opinion as to whether
a short-term reassignment of duties, like the one Plaintiff experienced in this case, is
an adverse employment action under Title VII or Elliott-Larsen. Indeed, courts in
this jurisdiction have specifically held that such a short-term reassignment is not an
adverse employment action, demonstrating that courts in this circuit might disagree
with this Court’s contrary holding.

A. This Court’s Holding that Plaintiff Presented Direct Evidence Is
Not Substantially Guided by Previous Decisions.

This Court concluded that Kopriva’s reassignment of the Patient, after
learning that the Patient allegedly called Plaintiff a “black bitch,” was direct
evidence of discrimination. The Court’s conclusion is not guided by previous

decisions in this or other jurisdictions.
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.780 Page 15 of 21

This Court cites Amini v. Oberlin Coll., 440 F.3d 350 (6" Cir. 2006), for the
general proposition that direct evidence must show on its face that discrimination
was a motivating factor, not necessarily the only factor. This Court does not discuss,
however, the Court of Appeals’ explicit holding in Amini that supports Beaumont’s
argument that Kopriva’s actions were not direct evidence of discrimination:

The plaintiff has misconstrued the nature of direct evidence. As this

court has explained many times, direct evidence is that evidence which,

if believed, requires the conclusion that unlawful discrimination was at

least a motivating factor in the employer's actions. It does not require

the fact finder to draw any inferences to reach that conclusion. For

example, proof of a facially discriminatory employment policy or a

corporate decision maker's express statement of a desire to [avoid

hiring] employees in the protected group is direct evidence of

discriminatory intent. Evidence of discrimination is not considered
direct evidence unless a racial motivation is explicitly expressed.

Amini, 440 F.3d at 359, emphasis added, citations omitted. Thus, even in Amini, the
court stressed that to be direct evidence of discrimination, the proffered evidence
must explicitly express discriminatory bias.

This Court also erroneously cites Fabela v. Socorro Independent School
District, 329 F.3d 409 (Sth Cir. 2003), in support of its holding that Plaintiff
proffered direct evidence. To the contrary, the Fifth Circuit Court of Appeals held

that direct evidence is a "statement or document which shows on its face that an

 

improper criterion served as a basis—not necessarily the sole basis, but a basis—for
the adverse employment action.” Fabela, 329 F.3d at 415, emphasis added. The

court in Fabela stressed that direct evidence is evidence that, when “truly standing
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.781 Page 16 of 21

alone, is sufficient to support the conclusion that a nexus exists between the
protected activity and the adverse employment action.” Jd. at 416, emphasis added.
In Fabela, the alleged direct evidence of retaliation was the plaintiff's supervisor’s
verbal statement that, because the plaintiff filed an EEOC charge, she was a
troublesome employee. This statement on its face would support a conclusion,
without any inferences, that the supervisor terminated the plaintiff's employment

because the plaintiff filed an EEOC Charge.

Finally, this Court overlooks the distinctions between this case and the other
case it cites in its Order, Venters v. City of Delphi, 125 F.3d 956 (7" Cir. 1997). IN
Venters, the plaintiff's supervisor threatened to fire the plaintiff, made repeated
threats of adverse consequences if the plaintiff did not meet his religious
expectations, and told the plaintiff that an “evil spirit” had taken her soul which he
“would not allow to inhabit the department” /d. at 973-74. Just as in Fabela, and
these statements, standing alone, would support the conclusion that the supervisor
terminated the plaintiff's employment because she did not conform to his religious
beliefs. Put another way, the explicitly demonstrated discriminatory animus.

Beaumont was unable to locate a single case in this jurisdiction, or any other,
where something other than a verbal or written statement by a defendant explicitly
expressing some discriminatory animus was held to be direct evidence of

discrimination. This Court’s Order may be the first such case, and as such, there is

10
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.782 Page 17 of 21

substantial ground for a difference of opinion on the issue of whether Plaintiff
produced direct evidence of discriminatory intent. For that reason, an interlocutory
appeal is appropriate.

B. This Court’s Holding that Plaintiff Suffered an Adverse

Employment Action Is Not Substantially Guided _by Previous
Decisions,

This Court held that Plaintiff's evidence is sufficient to show that she suffered
an adverse employment action under Title VII and Elliott-Larsen. (ECF No. 35,
Page ID 736). Each of the cases that the Court cites in support of this finding can
be distinguished from the instant case, demonstrating that the Court’s decision is not
guided by precedent.

For instance, the plaintiff in Patterson v. UPMC South Hills Health System
Home Health, L.P., No. 03-89, 2005 WL 6720844 (W.D. Pa. May 15, 2005) was
pursuing a claim under 42 U.S.C. § 1981, not Title VII or Elliott-Larsen. A plaintiff
does not have to prove that she suffered an adverse employment action to state a
claim under § 1981:

A right protected under § 1981 may be abridged without necessarily

causing a “materially adverse change in the terms of [the plaintiff's]

employment,” as that term has been defined. Furthermore, this Court

believes that even a temporary or brief (i.e. de minimis) abridgement

of a plaintiff's rights under § 1981 is actionable.

McCrary v. Oakwood Healthcare, Inc., 170 F. Supp. 3d 981, 988-89 (E.D. Mich.

2016). Consequently, because Beaumont only sought dismissal of Plaintiff's Title

11
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.783 Page 18 of 21

VII and Elliott-Larsen claims on the basis that Plaintiff did not suffer an adverse
employment action, Patterson is not point.

Crane v. Mary Free Bed Rehab. Hosp., 634 Fed. App’x 518, 519 (6th Cir.
2015) does not support this Court’s opinion either. In that case, the court found that
the plaintiff had not suffered any adverse employment action, because her
reassignment was “temporary and de minimis.” In fact, the court in Crane echoed
the longstanding principle that, “not every action taken by an employer that
potentially affects an employee rises to the level of an adverse employment action .
... [A] plaintiff must point to a materially adverse change in the terms or conditions
of her employment. . . . [T]he change in employment conditions must be more than
an inconvenience or an alteration of job responsibilities.” /d., citations omitted.

The appellate court in Crane did cite to the trial court’s decision “that an
adverse employment action may be based on an employer's race-based assignment
of duties even without a change in pay, benefits, prestige, or responsibilities,” but
the trial court based its conclusion on three other cases, none of which were from
this jurisdiction, and all of which are easily distinguishable. First, Patterson v.
UPMC South Hills Health System Home Health, L.P., No. 03-89, 2005 WL 6720844
(W.D. Pa. May 15, 2005) and Ferrill v. The Parker Group, Inc., 168 F.3d 468, 472
(11th Cir. 1999) involved claims under Section 1981, where a plaintiff does not have

to prove an adverse employment action, not claims under Title VII or Elliott-Larsen.

12
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.784 Page 19 of 21

And the opinion in Chaney v. Plainfield Healthcare Center, 612 F.3d 908, 910 (7th
Cir. 2010) is silent on the issue of adverse employment action. Thus, the trial court
opinion that the appellate court cited in Crane does not support the legal conclusion
that a race-based temporary reassignment of duties can be an adverse employment
action, and it does not support the Court’s opinion here.

In sum, no court in this jurisdiction has held that a temporary change in job
duties or a several-hour reassignment amounts to an adverse employment action
under either Title VII or Elliott-Larsen. In fact, they have held to the contrary. See
é.g., Marotta v. Ford Motor Co., 119 F. Supp. 3d 676, 694 (E.D. Mich. 2015)
(holding that a temporary reassignment to other tasks is not an adverse employment
action, as a matter of law). Thus, there are clear and substantial grounds for
differences of opinion as to this Court’s holding, and this question is appropriate for
interlocutory appeal.

III. An Appeal Will Materially Advance the Ultimate Termination of this
Litigation

This Court has held that interlocutory appeal materially advances the litigation
when it “save[s] judicial resources and litigant expense.” Newsome v. Young Supply
Co., 873 F. Supp. 2d 872, 878 (E.D. Mich. 2012) (citations omitted) A successful
interlocutory appeal in this case would save the parties the time and expense of

expert discovery, trial preparation and trial.

13
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.785 Page 20 of 21

If the Court of Appeals agrees with Beaumont that Plaintiff did not present
direct evidence of discrimination, then all of Plaintiff's claims would fail as a matter
of law, as she has waived any other legal theory. Similarly, if the Court of Appeals
finds that Plaintiff did not suffer an adverse employment action, then Plaintiff's Title
VII and Elliott-Larsen claims fail as a matter of law, because Plaintiff cannot state a
prima facie case under either statute without demonstrating that she suffered an
actionable adverse employment action.

A successful appeal for Beaumont would result in the dismissal of most, if not
all, of Plaintiff's Complaint; it would, thereby, save the parties the time and expense
of trial and conserve this Court’s judicial resources. For that reason, an interlocutory
appeal is warranted.

CONCLUSION

Beaumont has satisfied every element required for certification of an
interlocutory appeal. The two questions of law Beaumont seeks to present to the
Court of Appeals are controlling, and there is a substantial disagreement of opinion
as to their resolution. Further, both parties will avoid the time and expense of trial
if Beaumont succeeds on appeal.

WHEREFORE, Defendant Beaumont Health System respectfully requests
that this Court certify for interlocutory appeal its August 26, 2019 Opinion and

Order, or otherwise amend that Order to authorize Beaumont to file an application

14
Case 2:18-cv-12522-VAR-MKM ECF No. 41 filed 10/01/19 PagelD.786 Page 21 of 21

CERTIFICATE OF SERVICE
I, Regan K. Dahle, the undersigned, hereby certify that on October 1, 2019, I
electronically filed the foregoing with the Clerk of the Court using the ECF system

which will send notification of such filing to the attorneys of record.

/sfRegan K. Dahle
Regan K. Dahle (P53975)

16
